Citation Nr: 0921640	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  05-35 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance of another person, by 
reason of being housebound, or on account of the loss of use 
of the lower extremities.  


REPRESENTATION

Veteran represented by:  Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and V.S.


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1968 to June 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the SMC issue as well as the 
issues of entitlement to automobile and adaptive equipment or 
adaptive equipment only and entitlement to specially adapted 
housing.    

This case was also before the Board on appeal of a February 
2005 decision of the Richmond VA Medical Center (VAMC), in 
regard to the issue of modification of a mobility scooter for 
purposes of improved back, seat and leg support.  In January 
2008, the Board remanded the case to the VAMC in regard to 
that matter.  

In February 2008, the Veteran appeared in Washington, DC, and 
testified at a hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is associated with the 
claims file.   At that hearing, as noted in the transcript, 
the Veteran withdrew his appeal with regard to all issues 
except for the SMC issue listed on the first page of this 
document.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  

REMAND

The Veteran claims, in part, entitlement to SMC based on the 
need for regular aid and attendance of another person, or by 
reason of being housebound.  These matters are governed by 
provisions of 38 U.S.C.A. § 1114 (l), (s); and 38 C.F.R. § 
3.350(b), (i).  

Under 38 U.S.C.A. § 1114(l), SMC is payable if as the result 
of service-connected disability, a veteran has loss of use of 
both feet.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

As the Veteran's claim also involves SMC based on loss of use 
of the lower extremities, the findings on the VA examinations 
in May 2005 and July 2008 and on outpatient records are 
inadequate or incomplete to address the questions at issue, 
particularly the issue of loss of use of the lower 
extremities.  The regulations provide that loss of use of a 
foot, for purposes of SMC, is held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at that site of election below 
the knee with use of a suitable prosthetic appliance.  The 
determination is made on the basis of the actual remaining 
function of the foot, whether the acts of balance and 
propulsion could be accomplished equally well by an 
amputation stump with prosthesis.  38 C.F.R. §§ 3.350(a)(2), 
(b)(1), 4.63.  

Hearing testimony, VA examination reports and outpatient 
records, and private reports indicate that the Veteran does 
not walk and that he uses a wheelchair and scooter issued by 
VA due to his back disability.  In a private report dated in 
March 2006, G.P.G., M.D., noted that the Veteran had normal 
muscle tone in the lower limbs, but that motor power was less 
than 3/5 throughout, bilaterally.  In the diagnostic 
impression, Dr. G. stated that the Veteran presented with 
lower limb paralysis and chronic low back pain.  However, VA 
outpatient records in February 2008 indicate that the Veteran 
was able to demonstrate 5/5 strength in all extremities after 
several repeated strength tests and that there was no lower 
extremity atrophy.  Clinical findings at the time of a July 
2008 VA examination show that on a motor examination the 
Veteran had active movement in the lower extremities against 
gravity, that muscle tone was normal, and that there was no 
muscle atrophy.  

Under the duty to assist, 38 C.F.R. § 3.159(c)(4), a VA 
examination is necessary to reconcile the findings and decide 
the claim.  

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran for a VA 
examination to determine whether he 
requires the permanent, regular aid and 
attendance of another person and 
whether he is housebound, on the basis 
of his service-connected disabilities 
of low back strain with intervertebral 
disc syndrome, bowel and bladder 
incontinence related to the back 
disability, and bilateral lower 
extremity neuropathy related to the 
back disability.  The claims folder 
must be made available to the examiner 
for review.

In determining the need for regular aid 
and attendance, the examiner must 
consider whether, in light of the 
Veteran's service-connected 
disabilities, he is able to dress and 
undress himself; keep himself clean and 
presentable; adjust any prosthetic or 
orthopedic appliances; feed himself (to 
include preparation of meals) through 
loss of coordination of upper 
extremities; use the toilet 
independently; or is a danger to 
himself or others as a result of the 
inherent hazards or dangers of his 
daily environment.  

2. Afford the Veteran for a VA 
examination in neurology.  The claims 
folder must be made available to the 
examiner for review.  The examiner is 
asked to furnish an opinion regarding 
whether the Veteran has loss of use of 
both feet or lower extremities, 
including whether he has paralysis of 
both lower extremities (paraplegia), 
related to his service-connected 
disabilities of low back strain with 
intervertebral disc syndrome and of 
neuropathy of the lower extremities 
related to the back disability.

In formulating the opinion, "loss of 
use" will be held to exist when the 
remaining function, e.g., balancing, 
propulsion, and walking, is equal to 
that of an amputation stump (below the 
level of the knee), with a suitable 
prosthesis in place, were amputation to 
be performed.

3. After completing the above 
development, adjudicate the claim.  If 
any benefit remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2008).  

